               Case 1:20-cv-05746-LGS Document 35 Filed 09/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------   X
                                                                 :
WOMEN FOR AMERICA FIRST,                                         :
                                             Plaintiff,          :   20 Civ. 5746 (LGS)
                                                                 :
                           -against-                             :         ORDER
                                                                 :
DE BLASIO, et al.,                                               :
                                             Defendants.         :
-------------------------------------------------------------    X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on September 16, 2020, Defendants filed a pre-motion letter in anticipation of a

renewed motion to dismiss (Dkt. No. 27);

        WHEREAS, on September 22, 2020, Plaintiff filed a responsive letter (Dkt. No. 32);

        WHEREAS, on September 22, 2020, Defendants, on behalf of the parties, filed a supplemental

letter proposing a briefing schedule for the proposed motion to dismiss and requesting adjournment of

the initial pre-trial conference, which pursuant to the Court’s Order at Dkt. No. 17, is scheduled for

October 15, 2020, (Dkt. No. 34); it is hereby

        ORDERED that, by September 30, 2020, Plaintiff shall file a new responsive letter, pursuant

to this Court’s Individual Rule III.A.1, addressing the legal and other grounds for the motion that

Defendants provided in the September 16, 2020, pre-motion letter (Dkt. No. 27). It is further

         ORDERED that, the parties’ request to adjourn the initial pre-trial conference is DENIED.

The initial pre-trial conference will occur on October 15, 2020, at 10:40 a.m. The conference will be

telephonic and will occur on the following conference line: (888) 363-4749, access code: 5583333.

The parties shall file pre-conference materials pursuant to the Court’s Individual Rules, seven days in

advance of the conference, or by October 8, 2020. Defendants’ proposed motion will be discussed at

the October 15, 2020, conference.

Dated: September 23, 2020
       New York, New York
